Electronically Filed
                                                          Supreme Court
                                                          SCWC-29520
                                                          05-MAR-2013
                                                          11:15 AM
                              SCWC-29520

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

        PETER NEWAL MAHARAJ, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (ICA NO. 29520; HPD Traffic No. 1DTA-08-03393)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           The Application for Writ of Certiorari filed on January

21, 2013 by Petitioner/Defendant-Appellant Peter Newal Maharaj is

hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

held in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

           DATED:   Honolulu, Hawai#i, March 5, 2013.

Leslie C. Maharaj,                 /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack